Title: To James Madison from David Montague Erskine, 27 April 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington April 27th: 1807

I have the Honor to transmit to you herewith Copies of several Papers relative to an Extraordinary Outrage committed by the Commander of the American Schooner Enterprize by ordering Thomas Grant, a British Seaman employed in His Majesty’s Transport Service in the Mediterranean, to be tied to the Gangway and to receive Twelve Lashes on the bare back; and I have it in Command from His Majesty to make an immediate Representation to the American Government on this violent Proceeding.
His Majesty feels confident that the American Government will at once see the Necessity of giving His Majesty the Satisfaction which the King has a right to expect, for the Commission of so flagrant an Outrage and that such Steps will be taken with Respect to the Offender as by the Example they will afford, may prevent the Recurrence of a similar Circumstance.  I have the Honor to be, with great Respect and Consideration, Your most obedient humble Servant

D. M. Erskine

